11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Memorial Park Medical Center, Inc.,         * From the 35th District Court
                                              of Brown County,
                                              Trial Court No. CV0904121.

Vs. No. 11-18-00055-CV                      * March 8, 2018

John Green,                                 * Per Curiam Memorandum Opinion
                                              (Panel consists of: Willson, J.,
                                              Bailey, J., and Wright, S.C.J.,
                                              sitting by assignment)

       This court has considered Memorial Park Medical Center, Inc.’s motion to
dismiss this appeal and concludes that the motion should be granted. Therefore,
in accordance with this court’s opinion, the appeal is dismissed. The costs
incurred by reason of this appeal are taxed against Memorial Park Medical Center,
Inc.